Title: From James Madison to the Senate, 8 January 1816
From: Madison, James
To: Senate


                    
                        
                            8th January 1816.
                        
                    
                    Commissions having issued during the recess of the Senate to the following persons I now nominate them to the offices respectively annexed to their names.
                    
                        
                            James Madison
                        
                    
                